Citation Nr: 1707555	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  07-28 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for varicose veins of the right lower extremity. 

2.  Entitlement to a compensable rating for varicose veins of the left lower extremity.

3.  Entitlement to an increased rating in excess of 20 percent for varicose veins of the right lower extremity.

4.  Entitlement to an increased rating in excess of 20 percent for varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992

These issues come before the Board of Veterans' Appeals Board on appeal from a December 2011 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to ratings in excess of 20 percent for varicose veins of the lower extremities are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The Veteran's varicose veins disability of the bilateral lower extremities are manifested by at least persistent edema, pain, and aching, that are incompletely relieved by elevation of the extremity or the wearing of compression stockings.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for varicose veins of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2016).

2.  The criteria for a rating of 20 percent for varicose veins of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2016 supplemental statement of the cases.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995).

The Veteran contends that the varicose veins disability in both his legs is more severe than what is contemplated by the currently 0 percent ratings assigned.  The Board finds that the evidence of record competently demonstrates that the Veteran has persistent edema with swelling, pain, and aching that are incompletely relieved by elevation of the leg or compression hosiery.  The evidence also shows that the Veteran has been prescribed compression stocking throughout the claims period.  Therefore, the Board finds that a higher 20 percent rating is warranted for the entire claims period for each lower extremity.   

Varicose veins are rated under Diagnostic Code 7120, which provides for a 10 percent rating for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2016).  

Upon review of all the evidence of record, the Board finds that the evidence shows that the Veteran has a varicose vein disability that more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 7120. 

A review of the VA medical records shows continuous treatment of varicose veins of the legs.  Specifically, notes from the medical records show that the Veteran has been prescribed compression stockings for swelling since the beginning of the claim period.  The records are silent on identifying specific symptomatology of the varicose veins for the appeals period.  However, the records show recommendations from the treating physicians for a potential need for surgical intervention for varicose veins.  

A December 2011 VA examination noted the Veteran's complaint of symptoms such as pain, fatigue, and swelling in the legs, bilaterally, that was partially relieved with elevation, and exacerbated by long period of walking or standing.  Additionally, the Veteran complained of intermittent ulcerations with dark pigmented skin, with eczema, all of which were relieved with compression stockings.  However, the VA examiner ultimately concluded that the Veteran's varicose veins were asymptomatic, noting no symptoms on examination.  The examiner noted no ulcer, stasis pigmentation, or eczema was present, and noted the condition to be palpable, superficial, and tortuous.  The examiner noted the use of compression shorts for the Veteran's condition, even though the examination itself noted the Veteran's condition to be asymptomatic.  

In addition to the VA medical examination, the Board notes that throughout the claims period the Veteran has submitted lay statements noting that his varicose veins causes him pain, aching, and fatigue, with swelling, in both legs.  The Veteran asserts that pain and swelling occurs whenever he stand or walks for an extended period of time, and are relieved with elevation of the legs.  However, the Veteran notes that elevating the legs does not always relieve the pain and swelling.  The Board notes that VA medical records for the claims period show consistent prescription of compression stockings for swelling in both legs because of varicose veins.  

The Board finds that the Veteran's lay assertions with regard to swelling, pain, and fatigue in the legs as a result of his varicose veins to be both credible and competent.  Specifically, the Veteran has been consistent throughout the claims process with regard to complaints of pain and swelling of the legs, and those symptoms have been corroborated by the VA medical evidence of record, to include evidence of a long-term prescription of compression stockings for both legs.  The Board also finds that the Veteran's lay assertions of symptoms to also be competent.  Specifically, the Veteran is competent to speak to such objectively physical symptoms such as pain and swelling.  The Veteran has persistently noted that both occurred consistently in his daily function and were not completely relieved with elevation. 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that, considering the Veteran's lay statements with regard to the manifestations of varicose veins, the disability causes persistent edema, with pain and fatigue, which is incompletely relieved by elevation of the extremity.  Consequently, a 20 percent rating is warranted for the entire claims period for each lower extremity and the Veteran's claim for an increased rating must be granted to that extent.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The medical evidence of record is inadequate for consideration of claims for ratings in excess of 20 percent for each lower extremity.  Therefore, claims for ratings higher than 20 percent for the entire claims period, must be remanded for further development. 


ORDER

Entitlement to a rating of 20 percent for varicose veins of the right lower extremity is granted. 

Entitlement to a rating of 20 percent for varicose veins of the left lower extremity is granted. 


REMAND

The Board finds that additional development is required for claims of entitlement to ratings in excess of 20 percent for varicose veins of the lower extremities.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

The Veteran was provided a VA examination for varicose veins in December 2011, more than five years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).   However, further allegations and evidence of a worsening condition regarding the Veteran's lower extremities is of record.  Specifically, the Board notices that the Veteran has continuously expressed in lay statements submitted to the VA that his legs experience pain, aching, and edema, and that the conditions have been worsening, especially with regard to relief of pain by elevation of the legs or use of compression stockings.  

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a more current examination.  Weggenman v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination remote, but that examination appears to no longer indicate the Veteran's current level of disability due to varicose veins.  The Board finds that the evidence to be insufficient to adequately assess whether the Veteran's current disabilities warrant ratings higher than 20 percent.

Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly rate the Veteran's claim for an increased rating for his varicose veins.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians that are not already of record. 

3.  Then, schedule the Veteran for a VA examination of varicose veins of the lower extremities.  The examiner must review the claims file and should note that review in the report.  Any examinations or tests that the examiner deems necessary should be provided.  The examiner is asked to assess the nature and severity of the varicose veins of the lower extremities.  A complete rationale for any opinion expressed should be included in the report.  The examiner should explicitly address any lay contentions of applicable symptoms by the Veteran.  The examiner should specifically address the existence of those symptoms noted in Diagnostic Code 7120 for varicose veins and should specifically state whether persistent edema, stasis pigmentation, eczema, ulcerations, subcutaneous induration, or massive board-like edema with constant pain, are shown. 

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


